Passing the question whether the present proceeding for a declaratory judgment was a proper one under the Declaratory Judgment Act, we affirm the order of the court below, on the following extract from its opinion: "The issues framed were tried before the writer of this opinion, as a court sitting without a jury. This court found that the judgments [in question] were fraudulent *Page 370 
and void and so declared. On the 17th day of January, 1936, exceptions to this finding were dismissed by this court and an appeal was taken to the Supreme Court. The Supreme Court, as of Nos. 18 and 19, January Term, 1937, handed down an opinion sustaining the findings of this court and the conclusions of law and affirming the verdict, as found by this court. [Roland (to use of Shick) v. Albright, 325 Pa. 431,190 A. 885.] Upon this state of facts the question of the validity of these judgments is finally res adjudicata and it would make a mockery of the law to allow the present plaintiff, through the Declaratory Judgment Act, to attempt indirectly to raise the question of the validity of these judgments when such question has already been passed upon by the District Court, the Federal Court of Appeals, this court, the Supreme Court of Pennsylvania, and further appeal refused by the Supreme Court of the United States."
Order affirmed at appellant's cost.